Citation Nr: 0717526	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-29 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) in accordance with 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2006.  


FINDINGS OF FACT

1..  The veteran died on May [redacted], 2004; the immediate cause of 
death was myocardial infarction; diabetes mellitus was an 
underlying cause that contributed to his death and pulmonary 
fibrosis was a significant condition contributing to death 
but not resulting in the underlying cause.  

2.  At the time of the veteran's death, service connection 
was in effect for a total left knee replacement, evaluated as 
60 percent disabling, right knee anterior cruciate ligament 
tear and overuse syndrome secondary to the left knee 
disability, evaluated as 10 percent disabling, and dysthymic 
disorder, evaluated as 10 percent disabling; a total rating 
based on individual unemployability as a result of service-
connected disability was in effect since May 30, 1997.  

3.  Diseases contributing to the veteran's death are not 
attributable to his period of military service; nor are they 
attributable to service-connected disability; no service-
connected disability caused or materially contributed to the 
veteran's demise.

4.  The veteran did not have a service-connected disability 
rated at 100 percent for 10 years prior to his death; he was 
not continuously rated as totally disabled for the five-year 
period after his discharge from service; and he was never a 
prisoner of war.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not the result of a 
disease or injury incurred in or aggravated by active 
military service; a service-connected disability did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1131, 1310 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2006).

2.  The criteria to establish entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002 and Supp.2006); 
38 C.F.R. § 3.22 (2003); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran died in May 2004.  His certificate of death 
indicates that the immediate cause of death was myocardial 
infarction.  Diabetes mellitus was an underlying cause that 
contributed to his death and pulmonary fibrosis was a 
significant condition contributing to death but not resulting 
in the underlying cause.  

At the time of the veteran's death, service connection was in 
effect for a total left knee replacement, evaluated as 60 
percent disabling, right knee anterior cruciate ligament tear 
and overuse syndrome secondary to the left knee disability, 
evaluated as 10 percent disabling, and dysthymic disorder, 
evaluated as 10 percent disabling.  A total rating based on 
individual unemployability as a result of service-connected 
disability was in effect since May 30, 1997.  

The veteran's service medical records (SMRs) reveal that the 
veteran's heart, lungs, chest, and endocrine system were 
normal at the time of his discharge examination dated in 
January 1962.  No disability of the heart or lungs or 
diabetes mellitus had been identified during service.

Associated with the claims file are consultations from M. 
Whitaker, M.D., of Parkview Regional Medical Center, dated in 
October 1996.  Dr. Whitaker assessed the veteran as status-
post acute anterior myocardial infarction with a history of 
non-insulin dependent diabetes mellitus.  Later in October 
1996 the veteran was assessed with coronary atherosclerosis 
status-post percutaneous transluminal coronary angioplasty.  

Also associated with the claims file are private treatment 
reports from St. Dominic-Jackson Memorial Hospital.  The 
veteran was admitted in October 1996 for a cardiac 
catheterization.  His discharge diagnosis was 
arteriosclerotic heart disease with recent anterior 
myocardial infarction and non-insulin-dependent diabetes 
mellitus.  

VA examination reports dated in January 1964, January 1986, 
August 1988, February 1991, November 1991, July 1996, April 
1998, May 2000, and November 2000 are unrelated to the issues 
on appeal.  

The veteran was afforded a VA examination in July 1997 to 
determine whether his service-connected bilateral knee 
disabilities caused atherosclerotic cardiovascular disease.  
The examiner opined that there was no association between his 
knee disabilities and the development of atherosclerotic 
cardiovascular heart disease.  

Also associated with the claims file is an examination from 
L. McMillin, M.D., dated in August 1997.  The veteran was 
noted to have significant problems with his left knee and 
ambulation, weakness of the left leg, a history of blackout 
spells, diabetes mellitus, and coronary artery disease with 
myocardial infarction and coronary artery stent.  

Associated with the claims file are private treatment reports 
from The University Hospital and Clinics dated in June 2003.  
The veteran was noted to have a history of coronary artery 
disease, hypertension, diabetes mellitus, and pulmonary 
fibrosis.  

Outpatient treatment reports from VA dated from February 1969 
to May 2004 were associated with the claims file.  The 
records reveal that the veteran was followed for a bilateral 
knee disability, diabetes mellitus, esophageal diverticulum, 
carotid stenosis, left cerebral infarction with hemiparesis, 
inferior facial peripheral neuropathy, myocardial infarction, 
hypertension, coronary artery disease, pulmonary fibrosis, 
and congestive heart failure.  A discharge summary dated in 
May 2004 reveals that at the time of his death the veteran 
was diagnosed with congestive heart failure, chronic 
obstructive pulmonary disease, pulmonary fibrosis, 
bradycardia, hypotension, diabetic ketoacidosis, and non-
sinus tachycardia myocardial infarction.  

The appellant submitted a statement in December 2004 in which 
she averred that the veteran had a claim pending for a total 
(100 percent) disability rating since 1988.  

The appellant testified at a Travel Board hearing in May 
2006.  She testified that at one point when the veteran was 
hospitalized at VA after a heart attack he asked a doctor if 
a blood clot could have originated from his left leg (at the 
time he had recently had surgery on his left knee) and the 
doctor said it was possible that the clot came from his leg 
and caused the heart attack.  She said the veteran had 
numerous surgeries on his knees, which caused him a lot of 
pain and suffering.  The appellant testified that she 
attempted to get medical opinions from the veteran's private 
physicians but none of them replied to her requests.  She 
contended that the pain from the veteran's knees caused him a 
great deal of stress, which was diagnosed as dysthymic 
disorder, and which either caused or contributed to the 
veteran's heart condition.  She concluded that the veteran 
died a premature death due to his depressed state and 
dysthymic disorder which came about due to physical, mental, 
and emotional pain and stress caused by his service-connected 
left knee disability.  

Cause of Death

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, including cardiovascular-renal 
disease and diabetes mellitus, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006); 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits.  38 U.S.C.A. 
§ 1310 (West 2002 and Supp. 2006); 38 C.F.R. § 3.312 (2006).  
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2006).  To be a contributory cause of 
death, the evidence must show that the service-connected 
disability contributed substantially or materially to the 
cause of death, or that there was a causal relationship 
between the service-connected disability and the veteran's 
death.  38 C.F.R. § 3.312(c) (2006).  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have combined with the principal cause of 
death, that it aided or lent assistance to the cause of 
death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

Service-connected disabilities affecting vital organs should 
receive careful consideration as a contributory cause of 
death; this requires a determination as to whether there were 
debilitating effects and a general impairment of health 
caused by the service-connected disability which rendered the 
veteran less capable of resisting the effects of an unrelated 
disability.  38 C.F.R. § 3.312 (c)(3) (2006).  Under 38 
C.F.R. § 3.312(c)(4), in cases where the primary cause of 
death is by its very nature so overwhelming that eventual 
death is anticipated irrespective of coexisting disabilities, 
there must be a determination as to whether there is a 
reasonable basis that a service-connected disability had a 
material effect in causing death.  38 C.F.R. § 3.312(c)(4) 
(2006).  In this situation, however, it would not generally 
be reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature.  
Id.

The veteran died in May 2004.  As noted above, service 
connection was in effect for a total left knee replacement, 
evaluated as 60 percent disabling, right knee anterior 
cruciate ligament tear and overuse syndrome secondary to the 
left knee disability, evaluated as 10 percent disabling, and 
dysthymic disorder, evaluated as 10 percent disabling.  The 
appellant avers that the veteran's death should be service 
connected.  The record has been reviewed with respect to all 
disabilities reported on the death certificate.  In this 
case, the service medical records do not make reference to 
complaints or findings concerning problems with any vital 
organ; nor were such findings reported until many years after 
service.  Moreover, there is no medical evidence of record 
suggesting that the veteran's service-connected knee 
disabilities or his service-connected dysthymic disorder were 
related to the veteran's death.  The Board notes that while 
the veteran was rated as totally disabled, this was due to 
his service-connected bilateral knee disabilities and 
dysthymic disorder.  The evidence of record does not suggest 
that service-connected disabilities were related to the 
veteran's death.  Private medical records do not indicate 
that the veteran's service-connected bilateral knee 
disabilities or dysthymic disorder were related to the cause 
of his death.  The veteran's private physicians and VA 
physicians treated him for a number of health issues and none 
related the veteran's cause of death to his service-connected 
disabilities or said that any of the service-connected 
disabilities were contributory causes of the veteran's death.  
The veteran was afforded a VA examination in July 1997 to 
determine whether his service-connected bilateral knee 
disabilities caused atherosclerotic cardiovascular disease.  
The examiner specifically opined that there was no 
association between the veteran's service-connected knee 
disabilities and the development of atherosclerotic 
cardiovascular heart disease.  

The certificate of death clearly indicates that the immediate 
cause of death was myocardial infarction; diabetes mellitus 
was an underlying cause that contributed to his death and 
pulmonary fibrosis was a significant condition contributing 
to death but not resulting in the underlying cause.  The 
veteran's service-connected left knee disability, right knee 
disability, and dysthymic disorder were not noted as 
contributing to his death.  As noted above, the evidence does 
not suggest any relationship between the veteran's service-
connected disabilities and decrease in physical well being 
such that the veteran was rendered materially less capable of 
resisting the effects of the terminal process.  There was 
also no suggestion of the veteran having any such heart 
disability or diabetes mellitus during service.  The first 
diagnoses of any heart-related disabilities and diabetes 
mellitus came many years after service.  Neither a heart 
disability nor diabetes mellitus was manifested within a year 
of the veteran's separation from service.  38 C.F.R. 
§§ 3.307, 3.309.

Although the appellant contends the veteran's death should be 
service connected, there is no indication, and she does not 
contend, that she has any education, training, or experience 
that would make her competent to render medical opinions 
concerning etiological relationships.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  

In short, there is no competent evidence linking any service-
connected disability to the cause of the veteran's death or 
linking the demonstrated cause of death to the veteran's 
period of military service.  The medical opinion evidence 
does not indicate that the veteran's death was causally or 
etiologically related to the veteran's service-connected 
bilateral knee disabilities or dysthymic disorder, or that 
the veteran's cause of death was directly traceable to the 
veteran's period of military service.  The preponderance of 
the evidence is against the appellant's claim.  The benefit-
of-the-doubt rule is inapplicable, and the claim must be 
denied.  

DIC under 38 U.S.C.A. § 1318

The appellant has contended that the veteran had a claim 
pending for a total disability rating since 1988 in which 
case the veteran should have been service-connected as 
totally disabled for more than ten years prior to his death.

If the veteran's death is not determined to be service 
connected, as was determined supra, a surviving spouse may 
still be entitled to DIC benefits.  Pursuant to 38 U.S.C.A. § 
1318(a) (West 2002 and Supp.2006), benefits are payable to 
the surviving spouse of a "deceased veteran" in the same 
manner as if the death were service connected.  A "deceased 
veteran" for purposes of this provision is a veteran who dies 
not as the result of the veteran's own willful misconduct, 
and who either was in receipt of or entitled to receive 
compensation at the time of death for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22 (2006).  Specifically, the Secretary shall 
pay benefits to the surviving spouse and children of a 
deceased veteran who dies, not as the result of his own 
willful misconduct, and who was in receipt of or entitled to 
receive (or but for the receipt of retired or retirement pay 
was entitled to receive) compensation at the time of death 
for a service-connected disability that either was 
continuously rated totally disabling for a period of ten or 
more years immediately preceding death; or, if so rated for a 
lesser period, was so rated continuously for a period of not 
less than five years from the date of such veteran's 
discharge or other release from active duty; or, the veteran 
was a former prisoner of war who died after September 30, 
1999, and the disability was continuously rated as totally 
disabling for a period of not less than one year immediately 
preceding death.  See 38 U.S.C.A. § 1318(a), (b); see also, 
38 C.F.R. § 3.22.  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2003).  In other words, in cases where benefits pursuant to 
§ 1318 are sought, consideration must be given to rating 
decisions entered during the veteran's lifetime.

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  It appears that some of the confusion 
has been clarified in two decisions from the United States 
Court of Appeals for the Federal Circuit.  However, a 
discussion of the evolution of the handling of such claims is 
pertinent in the understanding why this claim must now be 
denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it then existed, permitted a DIC award in a case where the 
veteran had never established entitlement to VA compensation 
for a service-connected total disability and had never filed 
a claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his lifetime, 
had established a right to receive total service-connected 
disability compensation for the period of time required by 38 
U.S.C.A. § 1318, or would have established such right but for 
clear and unmistakable error (CUE) in the adjudication of a 
claim or claims.  65 Fed. Reg. 3388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibited "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening--"hypothetical entitlement" claims.  Id. 
at 1379-80.  

In the instant case, the appellant filed a claim under 
38 U.S.C.A. § 1318 in June 2004.  The only regulatory change 
made after her claim was filed was to 38 C.F.R. § 3.22 to 
clarify that there were situations where the "entitled to 
receive" language allowed for consideration of decisions 
made during the veteran's lifetime, namely when the veteran 
would have received total disability compensation but for 
clear and unmistakable error (CUE) committed by VA in a 
decision on a claim filed during the veteran's lifetime, or 
when additional evidence consisting of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA provide a basis for 
reopening a claim finally decided during the veteran's 
lifetime.  70 Fed. Reg. 72220 (Dec. 2, 2005).  

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime with the exceptions noted above (CUE and service 
department records), but without consideration of 
hypothetical entitlement for benefits raised for the first 
time after a veteran's death.  

As noted above, at the time of the veteran's death, service 
connection was in effect for a total left knee replacement, 
evaluated as 60 percent disabling, right knee anterior 
cruciate ligament tear and overuse syndrome secondary to the 
left knee disability, evaluated as 10 percent disabling, and 
dysthymic disorder, evaluated as 10 percent disabling.  A 
total rating based on individual unemployability as a result 
of service-connected disability was in effect since May 30, 
1997.  The appellant's claim for entitlement to service 
connection for the cause of the veteran's death has been 
denied, as set forth supra.  The appellant averred that the 
veteran had a claim pending for a total disability rating 
since 1988.  This argument implies that the veteran was 
hypothetically entitled to a 100 percent evaluation from 
1988.  Were that to be the case, the appellant would then be 
entitled to DIC because the veteran would have met the 10-
year threshold described above.  At the time of the veteran's 
death there were no claims or appeals pending.  The Board 
cannot base a DIC award on the basis of a hypothetical 
entitlement.  38 C.F.R. § 3.22.  The Board finds that the 
criteria for DIC under the provisions of 38 U.S.C.A. § 1318 
in this case are not met.  That is, the veteran was not rated 
as 100 percent disabled for at least 10 years prior to his 
death.  Nor was the veteran continuously rated as totally 
disabled for five years after service, and there is no 
evidence to show that the veteran was ever a prisoner of war 
to warrant consideration under that provision.  Additionally, 
there has been no allegation of CUE or that there exists 
service department records that existed at the time of any 
prior adjudication but that were not considered.  
Accordingly, the appellant's claim must be denied.  38 
U.S.C.A. § 1318.  The Board notes that in the case of 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the United 
States Court of Appeals for Veterans Claims held that the 
"hypothetical entitlement" theory still must be considered 
for claims filed prior to the amendment to 38 C.F.R. § 3.22.  
Here, however, the veteran died in May 2004, after the 
January 2000 amendment to 38 C.F.R. § 3.22, and the 
appellant's claim thus is not entitled to application of the 
"hypothetical entitlement" theory as permitted by Rodriguez.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In addition, 38 C.F.R. 
§ 3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The appellant submitted a claim in June 2004.  The RO 
notified the appellant of the evidence/information required 
to establish Dependency and Indemnity Compensation (DIC) 
benefits and death pension benefits in June 2004.  The RO 
wrote to the appellant again in November 2004.  The appellant 
was again informed of the evidence/information required to 
establish DIC benefits.  A statement of the case (SOC) was 
issued in July 2005 which informed the appellant of the 
elements to satisfy in order to establish service connection.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate her claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Additionally, while the appellant was not told of the 
criteria used to award an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), no such issue is now 
before the Board.  Therefore, a remand in order to address 
effective date issues is not necessary.

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002 and Supp. 2006) and 
established by regulation at 38 C.F.R. § 3.159 (c)-(e) 
(2006).  This section of the VCAA and the regulation set 
forth several duties for the Secretary in those cases where 
there is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  This includes specific 
evidence identified by the appellant and evidence discovered 
during the course of processing her claim.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and VA treatment reports.  As for whether further action 
should have been undertaken by way of obtaining additional 
medical opinion on the question of whether the cause of the 
veteran's death is traceable to military service or service-
connected disabilities, the Board notes that such development 
is to be considered necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2006).  In this case, 
service connection was in effect for a total left knee 
replacement, evaluated as 60 percent disabling, right knee 
anterior cruciate ligament tear and overuse syndrome 
secondary to the left knee disability, evaluated as 10 
percent disabling, and dysthymic disorder, evaluated as 10 
percent disabling.  Individual unemployability as a result of 
service-connected disabilities was in effect since May 30, 
1997, but there is no indication, except by way of 
unsupported allegation, that any service-connected disability 
was either the principal or contributory cause of death.  
Consequently, given the standard of the regulation, the Board 
finds that VA did not have a duty to assist that was unmet.



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to DIC in accordance with 38 U.S.C.A. § 1318 is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


